Citation Nr: 0606702	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  98-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from October 1978 to May 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and February 1998 rating 
decisions by the Phoenix, Arizona, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The veteran testified at a personal hearing at the RO in June 
1999, and a transcript of that hearing is of record.

The claim was remanded by the Board in a September 2003 
decision.  (Also in that Board decision, several issues were 
denied.)  Additional development was completed to the extent 
possible, and the claim has been returned to the Board for 
appellate review.  


FINDING OF FACT

Crohn's disease did not have its onset during active service 
or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for Crohn's disease have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the President signed into law the VCAA. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA. 
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in January 2002 and May 2004, as well as 
by means of the discussions in the August 2002, May 2005, and 
October 2005 Supplemental Statements of the Case (SSOCs).  
She was advised of what was required to substantiate her 
claim and of her and VA's responsibilities regarding her 
claims.  She was also asked to submit information and/or 
evidence, which would include that in her possession, in 
support of her claim.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA. 

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  To any 
extent that the veteran was not provided full and adequate 
notice prior to the adjudication of her claim, it is harmless 
error as all evidence submitted was considered by VA in the 
SSOCs as set forth above.  There is no indication that the 
outcome of the case has been affected.  VA has provided the 
appellant a meaningful opportunity to participate effectively 
in the processing of her claim.  See Mayfield v. Nicholson, 
19 Vet. App 103 (2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes service medical records, VA treatment 
records, private treatment records, and records from the 
Social Security Administration (SSA).  In August 2005, she 
indicated that she wanted her claim to go to the Board for a 
decision without delay.  The Board finds no indication of any 
additional pertinent, outstanding private medical evidence 
specifically identified by the veteran that has not been 
requested, nor is there any indication that additional 
outstanding Federal department or agency records exist that 
should be requested in connection with the claim adjudicated 
in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2005).

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination was conducted in September 2005, 
and an opinion was rendered.  Thus, the Board finds that no 
additional action is necessary as to these claims.

II.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service medical records show no findings or diagnosis of 
Crohn's disease.  There was one instance in February 1979 
where the veteran sought treatment for vomiting and diarrhea 
after eating something.  The diagnosis was gastroenteritis.  
Similarly, the post service medical evidence shows current 
Crohn's disease first noted in the 1990s, including in 
private medical records dated in April 1996.  At that time, 
the condition was noted by history.  Both VA and private 
medical records dated since that time have alternately 
diagnosed the disease and noted it by history.  Social 
Security Administration records show that the veteran was 
determined to be disabled in 1994 due to alcohol abuse and 
arthritis.  

The veteran was afforded a VA general medical examination in 
May 2002 at which time the examiner provided no opinion as to 
whether any current Crohn's disease was related to service.  

The evidence fails to disclose a competent opinion in favor 
of the veteran's claim.  To the contrary, VA specialist 
examination in September 2005 yielded an opinion that the 
current Crohn's disease was not related to service.  The 
gastrointestinal specialist conducting the examination 
reviewed the claims folder and medical records.  After 
interviewing and examining the veteran, the examiner opined 
that at was less likely than not that the veteran's Crohn's 
disease had its onset in service or was related to any in-
service disease or injury.  In support of his conclusion, the 
examiner acknowledged that the veteran had been seen once in 
service with complaints of vomiting and diarrhea, but also 
noted at that time the white blood cell count was normal.  He 
also noted that the veteran's complaints of recurrent 
problems with diarrhea, bloating and loose stools were not 
documented in the service treatment records.  

The Board finds the uncontroverted opinion of the expert 
examiner in September 2005 to be the most probative evidence 
as to whether the current Crohn's disease is related to 
service.  That opinion is unequivocally against the veteran's 
theory.  

The September 2005 opinion by a gastrointestinal specialist 
physician clearly indicates that the veteran's Crohn's 
disease did not manifest in service, did not manifest for 
years following service, and is not related etiologically to 
service.  It is felt that this opinion, in this instance, is 
the most compelling and probative evidence.  In this regard, 
the Board may adopt a particular medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Thus, the opinion contained in the September 2005 VA 
gastrointestinal examination report of 2005 is in essence 
adopted.  

Contrary to the veteran's contention that her Crohn's disease 
is related to service, there is no competent medical evidence 
of such a connection.  While the veteran is competent to 
describe the symptoms that she experienced, her statements 
are without significant probative value in regard to the 
issue at hand, as she has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran has not presented competent evidence of current 
disability related to service.  In the absence of probative 
evidence that the Crohn's disease is related to service, 
service connection is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102 (2005).  The preponderance is against the veteran's 
claim for service connection, and it must be denied.


ORDER

Service connection for Crohn's disease is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


